Case 1:20-cv-00808-RP Document 1-2 Filed 07/31/20 Page 1of1

THE STATE OF TEXAS §
§ AFFIDAVIT
COUNTY OF TRAVIS §

BEFORE MB, the undersigned authority, on this day personally appeared JOEL
GALARZA, Authorized Representative of TEXAS WINDSTORM. INSURANCE
ASSOCIATION, who, after being duly sworn, deposes and says: |

"My name is JOEL GALARZA and I am an Authorized Representative of

TEXAS WINDSTORM INSURANCE ASSOCIATION. Iam over the age

of eighteen years, and I have personal knowledge of, and I am competent and

authorized to testify to the facts set forth herein. I have read the foregoing

answers to interrogatories and the answers thereto are true and correct."

TEXAS WINDSTORM INSURANCE
ASSOCIATION

ow), OR

GALARZA.
Its: Avthoxized Representative

SUBSCRIBED AND SWORN TO BEFORE ME this Qo" day of April, 2018, by
JOEL GALARZA, Authorized Representative of TEXAS WINDSTORM INSURANCE

ASSOCIATION, to certify which witness “1 seal of office.

Notary PubHe in And for the

State of Texas

 

 

 

Defendant’s Objections/Answers to Plaintiff's Discovery Requests - Page 12
rom\interrog.ans\39436.ResRqpAdmDisel

 
